DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I and specie 1A, 2b (claims 1-6, 8-11 and 18-20) in the reply filed on 1/28/2022 is acknowledged.  The traversal is on the ground(s) that the claims can only be defined as one invention.  This is not found persuasive because the two groups require a separate search based on different classification.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because it is unclear what is meant by “adapted to achi8eve a desired plan throughput, taking into account expected particle size of impurities of the heat transfer medium and viscosity of the contaminated heat transfer medium”.  What is considered “desired plan throughput”? This is arbitrary and anything can be considered desired.  Therefore, it is unclear what makes it desired.
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 contains the trademark/trade name Galden.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a heat transfer medium and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kenichi et al. (JPH01178578A from IDS).
Regarding claim 1, Kenichi discloses a reflow condensation soldering machine comprising a circulation system for a heat transfer medium, wherein the circulation system comprises a centrifuge 6 and a condensation device 3a for the heat transfer (fluorine based) medium (pages 1-3, figure 1).  
Regarding claim 19, the limitation “the heat transfer medium has a boiling point of 260*C” is material worked upon and does not further limit the structure of the apparatus.  As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 20, the limitation “the heat transfer medium is Galden or PFPE” is material worked upon and does not further limit the structure of the apparatus.  As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dokkedahl (2005/0173497) in view of Kenichi et al. (JPH01178578A from IDS).
Regarding claim 1, Dokkedahl discloses a reflow condensation soldering machine comprising a circulation system for a heat transfer medium, wherein the circulation system comprises a condensation device 230, 234 for the heat transfer medium (paragraph 0067, figure 9).  Dokkedahl does not specifically disclose a centrifuge; however; Kenichi discloses a centrifuge 6 with a condensation machine 3a.  To one skilled in the art at the time of the invention it would have been obvious to use a centrifuge as they are known to easily separate two materials easily and efficiently.
  


Claim 2-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenichi et al. (JPH01178578A from IDS) as applied to claim 1 above, and further in view of Borgstrom et al. (2008/0171645).
Regarding claim 2, Kenichi separates the heat transfer medium with a centrifuge, but does not disclose that the centrifuge is a disc separator.  However, Borgstrom discloses using a disc separator 15 for the centrifuge (paragraph 0029).  To one skilled in the art at the time of the invention it would have been obvious to use a disc separator because they are well-known in the art to separate two different materials from each other. Using a disc separator would allow for efficient and accurate separation. 
Regarding claim 3, since Borgstrom discloses using a disc separator with a number of discs and disc spacing and a speed of rotation for separating material, there would a number of discs, it would have been obvious to achieve a desired plant throughput, taking into account expected particle sizes of impurities of the heat transfer medium and viscosity of the contaminated heat transfer medium in order to separate the desired material properly.  If the rotation, number of discs and spacing were not correct, there could be an incomplete separation which could cause the soldering process to be incorrect.  
Regarding claim 4, Borgstrom discloses that the disc separator comprises 4 to 250 discs (figure 2).  
Regarding claim 5, Borgstrom does not specifically disclose that the disc spacing between the discs is in the range of 0.2 mm - 14 mm; however; determining the ideal spacing based on the separation process and material would have been easily determined by one skilled in the art.  To one skilled in the art at the time of the invention 
Regarding claim 6, Borgstrom discloses that the discs are equally spaced (figure 2).  
Regarding claim 8, the amount of revolutions per minute is functional and oes not further limit the structure of the apparatus.  Since Borgstrom discloses disc separators as claimed, it is the Examiner’s position that the centrifuge is adapted to perform 1 - 150,000 revolutions per minute, preferably 1,000 to 10,000 revolutions per minute.  
Regarding claim 9, the amount of material is functional and does not further limit the structure of the apparatus.  Since Borgstrom discloses the centrifuge as claimed, it is the Examiner’s position that the centrifuge is adapted to process 1 - 6 liters of condensed heat transfer medium.  

Claims 10-11, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dokkedahl (2005/0173497) in view of Kenichi et al. (JPH01178578A from IDS) as applied to claim 1 above, and further in view of Bakker et al. (2005/0115273).
Regarding claim 10, Kenichi does not disclose that the condensation device for the heat transfer medium is integrated in the centrifuge.  However, Bakker discloses a multistage fluid separation apparatus wherein the condensation device 5 is integrated in the gas cooling device 1 (centrifuge).  To one skilled in the art at the time of the invention it would have been obvious to have the condensation device integrated in the centrifuge to save on space and cost by having them in one apparatus.  

Regarding claim 18, the components of the centrifuge would absorb some heat.  Since the condenser condenses the heat transfer medium, it is the Examiner’s position that at least one component of said one or more components is configured such that a heat capacity of the at least one component is sufficient to absorb a quantity of heat of the vaporous heat transfer medium flowing past during a predetermined separation phase so that the heat transfer medium condenses.  


  Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dokkedahl (2005/0173497) in view of Kenichi et al. (JPH01178578A from IDS) Bakker et al. (2005/0115273) as applied to claim 11 above, and further in view of Borgstrom et al. (2008/0171645).
Regarding claim 15, Dokkedahl does not disclose that discloses that the centrifuge is a disc separator and one or more components of the disc separator comprises at least one of the following: an inlet of the disc separator, a float of the disc separator, one or a plurality of separator discs, a separator drum.  However, Borgstrom discloses a plurality of separator discs (paragraph 0029).  To one skilled in the art at the time of the invention it would have been obvious to use a disc separator because they are well-known in the art to separate two different materials from each other. Using a disc separator would allow for efficient and accurate separation.
Allowable Subject Matter

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art was not found that taught or suggested a means for supplying purified PFPE during a cooling phase of passive cooling of the centrifuge.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ERIN B SAAD/Primary Examiner, Art Unit 1735